KRAIG BIOCRAFT LABORATORIES, INC. ADDENDUM TO THE EMPLOYMENT CONTRACT: KIM K. THOMPSON THIS ADDENDUM to the EMPLOYMENT CONTRACT ("Agreement") dated the April 26, 2006, between Kraig Biocraft Laboratories, inc., a Wyoming corporation (the "Company") and Km Thompson, an individual ("Executive", "Employee" or "Mr. Thompson") is dated November 6, 2006, The Board of Directors of the Company (the "Board") and Executive each desires that the EMPLOYMENT CONTRACT be modified and amended by this ADDENDUM as described below. \ NOW, THEREFORE, in consideration of the mutual promises and undertakings contained in this ADDENDUM , and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: Section 4, subsection C of the EMPLOYMENT CONTRACT, titled Stock and Warrants, shall be deleted, and no stock warrants or stock options shall be issued or owing to Mr. 'Thompson pursuant to former section 4(c). Pursuant to the deletion of said paragraph 4 (c), all references to the granting or vesting of stock warrants in section 4 (g), or otherwise in the Employment Contract, are rendered meaningless and void, and such is the intention of the parties entering into this addendum. Section 8. titled Termination by Company, shall be amended to increase the referenced severance allowance to $600,000, or seventy five percent (75%) of the total salary compensation Executive would have been entitled to for the remainder of hisTerm of employment, whichever is greater, Section 9. titled Notice of Termination shall be amended to require that any notice of termination must, in order to be effective, be accompanied by a tendering of the severance allowance specified in Section 8. Section 12. titled Death Benefit shall be amended to increase the referenced death benefit to three hundred thousand dollars ($300,000) or thirty percent (35%) of the total salary compensation Executive would have been entitled to for the remainder of his Term of employment, whichever is greater. 1 IN WITNESS WHEREOF, the parties hereto have executed this Addendum under seal the dayand year above first written. Executive Company /s/Kim Thompson /s/Kim Thompson Kim Kraig Thompson Kim Kraig Thompson C.E.O. On behalf of Kraig Biocraft Laboratories, Inc. 2 KRAIG BIOCRAFT LABORATORIES, INC. EMPLOYMENT CONTRACT: KIM K. THOMPSON THIS EMPLOYMENT CONTRACT ("Agreement") is dated as of the 26th day of April, 2006, by and between Kraig Biocraft Laboratories, Inc., a Wyoming corporation (the "Company') and Kim Thompson, an individual ("Executive'', "Employee" or “Mr.Thompson"). The Board of Directors of the Company (the "Board") and Executive each desires that Executive furnish services to the Company on the terms and conditions hereinafter set forth. The parties enter into this agreement setting forth the terms and conditions of the employment of the Executive with the Company, NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and undertakings contained in this Employment Contract, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Employment. The Company hereby agrees to employ the Executive, and the Executive hereby accepts such employment, on the terms and conditions hereinafter set forth. 2.Term.The term of Executive's employment under this Agreement shall be for a period of five (5) years, commencing on May 1, 2006 and ending on April 30, 2011, unless further extended or sooner terminated as hereinafter provided. On April 30, 2007 and on the last day of April of each year thereafter, the Term shall be automatically extended for five (5) years, so that at all times, the Term on each April 30 during the duration of this Agreement shall be an unexpired period of five (5) years. The last day of the Term, as from time to time extended, is hereinafter referred to as the "Expiration Date." The Company or Executive may elect to terminate the automatic extension of the Term set forth inthis section by giving written notice of such election on or before April 30 of any calendar year Upon the giving of such notice, Executive's employment under this Agreement shall terminate on the Expiration Date (as last extended). 3.Position and Duties. During the Term of this Agreement, Executive shall be employed as Chief Executive Officer of the Company.Inthis capacity Executive shall have overall authority for the management of the business of the Company and the subsidiaries and affiliates of the Company of which he serves as Chief Executive Officer, Executive hereby accepts such employment and agrees to perform the customary duties of a Chief Executive Officer and accepts such other duties as may be set forth herein, 4.Compensation and Related Matters. a. Base Salary. As compensation for the performance by the Executive of his duties hereunder, the Company shall pay the Executive a annual base salary of $185,000 for the period commencing May 1, 2006 through and including December 31, 2006, which base pay shall be increased each January 1st for the subsequent twelve (12) month periods by six percent (6%). Company acknowledges that the base salary is less than Mr. Thompson's customary remuneration and that Mr. Thompson is entering into this agreement in part due his perception of the future value of warrants and deferred, delayed and bonus compensation. Mr. Thompson informs the Company, and the company hereby acknowledges that Mr. Thompson is entering into this agreement and will be performing the services to the Company as contemplated herein, in reliance on the promises and representations of the Company as described in this Agreement. Company further acknowledges that it is the Company's intention that Mr. Thompson so rely upon these promises and that this Agreement is offered by the Company as an inducement for Mr. Thompson to take on the role of Chief Executive Officer. 1 b.Annual Bonus/Incentive Compensation. In addition to the compensation described in subparagraph a. above, Executive may receive such additional compensation, if any, in the form of an annual incentive bonus, as may be approved by the Company's Board of Directors. c.Stock and Warrants. Executive will receive additional compensation in the form of warrants on the Company stock as a performance incentive. Executive will receive: 1) a five year warrant On 700,000 shares of theCompany's common stock at an aggregate exercise price of $150,000; 2) a eight year warrant on $1,500,000 shares of the Company's common stock at an aggregate exercise price of $500,000: 3) a nine year warrant On 2.000,000 shares of the Company's common stock at an aggregate exercise price of $800,000 Those warrants are fully vested as of the date of this agreement. d.Life andDisability Insurance Premium. COMPANY shall pay Executive's premium on his personal life insurance policy for the period [he or she] performs the duties of EXECUTIVE. EXECUTIVE shall receive disability insurance in an amount which is reasonable and commercially customary. e.Vacation and sick leave. Paid vacation of four (4) weeks per year, which vacation shall be taken at such times as are mutually convenient to Executive and the Company. Paid sick leave for up to 21 days per year. f.Medical and Dental Insurance. COMPANY shall either provide to EXECUTIVE and pay the full premium for a comprehensive family health medical and dental insurance policy or if EXECUTIVE elects to provide [his or her] own hearth insurance, pay to EXECUTIVE an amount equal to the cost of providing said comprehensive family health insurance policy. g.Performance Bonus Compensation. In addition to any other compensation paid to EXECUTIVE, COMPANY shall pay EXECUTIVE the following compensation and bonuses in accordance with the criteria set Forth below; 1.Upon the Company's successful laboratory development of a new silkfiber composed of one or more proteins that are exogenous toa hostand one or more proteins that are endogenous toa host,the company will: 1) Release Executive from the condition subsequent on a eight year warrant on 500,000 shares of the company stock at an aggregate exercise price of $100,000 and, 2) raise Executive's base pay by 14%. 2.Upon the Company's successful laboratory development of a new silk fiber composed of two ormore proteins that are exogenous to a host, whether or not combined with one or more proteins that are endogenous to a host, the company will: 1) Release Executive from the condition subsequent on a eight year warrant on 600.000 shares of the company stock at an aggregate exercise price of $110,000, and: 2) raise Executive's base pay by 15%. 3.Upon the Company's successful laboratory development of a new silk fiber composed, at least in part, of one or more synthetic proteins, the company will 1) Release Executive from the condition subsequent on a eight year warrant on 900,000 shares of the company stock at an aggregate exercise price of $160,000, and; 2) raise Executive's base pay by 18%. 4.Upon the Company's successful laboratory development of a new silk fiber composed, at [east in part, of one or more proteins that are genetic modifications or induced mutations ofa hostsilk proteins, the company will raise Executive's base pay by 8%. 5. Upon the Company's successful laboratory development of two out of three of the silk fibers referenced in subsections 1, 2 and 3 above, rite Board of Directors meet (within 60 days of said event) and consider what bonus compensation would be appropriate and suitably rewarding to Executive under the totality of the circumstances. 2 6. Upon the Company's becoming either a registered company (in the United States or any foreign jurisdiction) or upon its stock being traded on the pink sheets or the OTC Bulletin Board, and upon the Company's achieving an average market capitalization over a 120 calendar day period, in excess of $35,000,000 the company will raise Executive's base pay to $225,000, It Executive's base pay is less than that amount at the time. 7. Upon the Company's becoming either a registered company (in the United States or any foreign jurisdiction) or upon its stock being traded on the pink sheets or the OTC Bulletin Board, and upon the Company's achieving en average market capitalization over a 91 calendar day period, in excess of 565,000,000 the company will raise Executive's base pay to $260,000, if Executive's base pay is less than that amount at the time. 8. Upon the Company's becoming either a registered company (in the United States or any foreign jurisdiction) or upon its stock being traded on the pink sheets or the OTC Bulletin Board, and upon the Company's achieving an average market capitalization over a 91 calendar day period, in excess of $100,000,000 the company will raise Executive's base pay to $290,000, if Executive's base pay is loss than that amount at the time. 9.Upon the Company's becoming either a registered company (in the United States or any foreign jurisdiction) or upon its stock being traded on the pink sheets or the OTC Bulletin Board, and upon the Company's achieving an average market capitalization over a 120 calendar day period, in excess of $200,000,000 the company will raise Executive's base pay to $365,000, if Executive's base pay is less than that amount at the time. 10.Upon the Company's becoming either a registered company (in the United States or any foreign jurisdiction) or upon its stock being traded on the pink sheets or the OTC Bulletin Board, and upon the Company's achieving an average market capitalization over a 150 calendar day period, in excess of $350,000,000 the company will raise Executive's base pay to $420,000, if Executive's base pay is less than that amount at the time. The warrants described in this subsection (9) are in addition to any warrants issued outside of this subsection (g) and are fully vested as of the date of this agreement, but their exercise, in the absence of satisfying the respective criteria set forth above, is subject to the following conditions subsequent: 11 Executive exercises the warrants described in this subsection (g) without first satisfying the above described criteria, the exercise shall be subject to the condition that Executive First provide the Company with a written right to redeem any such shares at the exercise price. Such a right of redemption shall be for a period of seven years. The criteria will be deemed not to have been met, if not met within 120 days of the termination of Executives employment, for any reason. The events referenced in subsections I, 2 and/or 3 above will be deemed to have occurred and the criteria satisfied when verified in an opinion letter from any one of the following: Dr. Macomb Fraser, Dr, Randolph Lewis, or an independent laboratory of Company's choosing. h. Retirement Plan. The Company will make reasonable commercial efforts to adopta retirement benefit plan, which will include Executive, which is reasonable and comparable to such plans as are customary in Company's industry. 5. Reimbursement of Expenses.The Executive may incur reasonable expenses for furthering the Company's business, including expenses for entertainment, travel, meals, and similar items. The Company shall reimburse Executive for all business expenses after the Executive presents an itemized account of expenditures, pursuant to Company policy. The company will cause to be issued a corporate credit card which Executive can use for company business. Executive agrees that he will reimburse the company for an charges he makes on said credit account to the extent that such are not reasonably connected to the company's business as contemplated herein. The Company will make any request for reimbursement from Executive in writing and within fifty (50) days of the disputed expenditure. Any request or demand by the Company to Executive for reimbursement of expenditures is waved if not made within fifty days of the date the expenditure was made. No action will be brought or maintained by the Company against Executive, either in a court of law or in arbitration, or otherwise, to recover expenses, if the Company has not complied with this section 5. 3 6.Devotion to Company. The Executive will devote substantially his furl time, attention, and energies to the business of the Company, its affiliates and subsidiaries during this employment. The Company understands that Executive is engaged in other business, and Executive is not prohibited from an active involvement in the operation of said business, however the parties do anticipate that Executive will devote substantially his full time not less than 70% of his work time) to Company. 7.Termination by Executive. Executive may terminate his employment hereunder bygiving thirty clays written notice to the Company, in which event such termination shall become effective at the end of the notice period, or earlier as may be specified by the Company after receipt of Executive's Notice of Termination. 8.Termination by Company. With or without cause, the Company may terminate Executive's employment at any time prior to the expiration of the five year term upon 60 days' written notice to the Executive. The Executive will be paid his/her regular salary up to the date of termination. In addition, the Company will pay the Executive on the date of the termination a severance allowance of $400,000, or sixty five percent (65%) of the total salary compensation Executive would have been entitled to for the remainder of his Term of employment, whichever is greater. The Company will pay any required withholding tax on said severance allowance without deducting the same from the amount to be paid to Executive, If two out of the three conditions set fourth in section 4 (g) sub parts 3, 4 and 5 have been metby the time of said termination, or are met within 120 days subsequent to such termination, the severance allowance will be increase by $100,000. 9.Notice of Termination. Any purported termination of the Executive's employment shall be communicated by written Notice of Termination to the other party hereto. If such notice is served by the Company on the Executive, to be effective, it must include the signatures of the majority of the board of directors approving such termination and thanking Executive for his service to date. 10.
